 Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19        Page 1 of 40 PageID 388


                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

RANDY ETHAN HALPRIN,                    §
                                        §
                                        §
                Petitioner,             §
                                        §
v.                                      § CAUSE NO. 3:19-cv-01203-L
                                        §
LORIE DAVIS, Director, Texas
                                        §
Department of Criminal Justice,
Correctional Institutions Division,     § CASE INVOLVING THE DEATH
                                          PENALTY
                                        §
                Respondent.             §

                          SUPPLEMENTAL APPENDIX IN
                        SUPPORT OF MOTION AND REPLY

       MAUREEN FRANCO                       PAUL E. MANSUR
       Federal Public Defender              Texas Bar No. 796078
       Western District of Texas            P.O. Box 1300
                                            Denver City, Texas 79323
       TIVON SCHARDL                        (806) 592-2797 (tel.)
       Chief, Capital Habeas Unit           (806) 592-9136 (fax)
       Florida Bar No. 73016                paul@paulmansurlaw.com
       TIMOTHY GUMKOWSKI
       Assistant Federal Defender
       Texas Bar No. 24104788
       919 Congress Avenue, Suite 950
       Austin, Texas 78701
       737-207-3007 (tel.)
       512-499-1584 (fax)
       Tivon_schardl@fd.org
       Tim_gumkowski@fd.org                 Counsel for Randy Ethan Halprin
Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19   Page 2 of 40 PageID 389
Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19   Page 3 of 40 PageID 390




                                                               Supp. App. 031
 Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19    Page 4 of 40 PageID 391




     Case 4:16-cv-00391-Y Document 4 Filed 05/27/16   Page 1 of 1 PageID 35


                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                          FORT WORTH DIVISION


ORLANDO CORDIA HALL,                §
     Petitioner,                    §
                                    §
V.                                  § CIVIL ACTION NO. 4:16-CV-391-Y
                                    §(Criminal Case No. 4:94-CR-121-Y-2)
UNITED STATES OF AMERICA,           §
     Respondent.                    §

                         ORDER GRANTING ABEYANCE

      Petitioner Orlando Cordia Hall (Hall) is a federal prisoner who

has filed a successive motion to vacate his death sentence under 28

U.S.C. § 2255. He moves the Court to hold this case in abeyance while

the Court of Appeals for the Fifth Circuit considers his application

for authorization to file the successive motion. (Doc. 1196.) Hall

certifies that the government does not oppose abeyance.

      The Court GRANTS the motion to hold the case in abeyance. (Doc.

1196.)    Hall’s § 2255 motion is held in abeyance pending the Court

of Appeals’ ruling on his application for authorization to file a

successive motion.

      SIGNED May 27, 2016.



                                          ____________________________
                                          TERRY R. MEANS
                                          UNITED STATES DISTRICT JUDGE




                                                                  Supp. App. 032
Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19   Page 5 of 40 PageID 392




                                                               Supp. App. 033
Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19   Page 6 of 40 PageID 393




                                                               Supp. App. 034
Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19   Page 7 of 40 PageID 394




                                                               Supp. App. 035
Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19   Page 8 of 40 PageID 395




                                                               Supp. App. 036
Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19   Page 9 of 40 PageID 396




                                                               Supp. App. 037
Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19   Page 10 of 40 PageID 397




                                                                Supp. App. 038
Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19   Page 11 of 40 PageID 398




                                                                Supp. App. 039
Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19   Page 12 of 40 PageID 399




                                                                Supp. App. 040
Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19   Page 13 of 40 PageID 400




                                                                Supp. App. 041
Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19   Page 14 of 40 PageID 401




                                                                Supp. App. 042
Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19   Page 15 of 40 PageID 402




                                                                Supp. App. 043
Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19   Page 16 of 40 PageID 403




                                                                Supp. App. 044
Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19   Page 17 of 40 PageID 404




                                                                Supp. App. 045
Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19   Page 18 of 40 PageID 405




                                                                Supp. App. 046
Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19   Page 19 of 40 PageID 406




                                                                Supp. App. 047
Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19   Page 20 of 40 PageID 407




                                                                Supp. App. 048
Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19   Page 21 of 40 PageID 408




                                                                Supp. App. 049
Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19   Page 22 of 40 PageID 409




                                                                Supp. App. 050
Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19   Page 23 of 40 PageID 410




                                                                Supp. App. 051
Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19   Page 24 of 40 PageID 411




                                                                Supp. App. 052
Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19   Page 25 of 40 PageID 412




                                                                Supp. App. 053
Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19   Page 26 of 40 PageID 413




                                                                Supp. App. 054
Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19   Page 27 of 40 PageID 414




                                                                Supp. App. 055
Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19   Page 28 of 40 PageID 415




                                                                Supp. App. 056
Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19   Page 29 of 40 PageID 416




                                                                Supp. App. 057
  Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19          Page 30 of 40 PageID 417

                                       F01-00327-T

 T HE S TATE   OF   T EXAS                     §          IN THE 283rd JUDICIAL
                                               §
 v.                                            §          DISTRICT COURT
                                               §
 R ANDY E THAN H ALPRIN                        §          DALLAS COUNTY, TEXAS



              STATE ’S M OTION TO SET EXECUTION D ATE

       THE STATE OF TEXAS, by and through the Criminal District Attorney of Dallas

County, respectfully requests that this Court enter an order setting Thursday,

October 10, 2019 as the execution date for Randy Ethan Halprin. In support, the

State presents the following:

                                      Factual History

       Halprin is one of the Texas Seven. On December 13, 2000, he escaped from

the Texas Department of Criminal Justice Connally Unit along with six other

inmates: George Rivas, Larry Harper, Michael Rodriguez, Donald Newbury, Joseph

Garcia, and Patrick Murphy. Together they stole firearms and ammunition from the

prison and made their way to Irving, Texas, where they planned to commit the

robbery of a sporting-goods store on Christmas Eve.

       The robbery was planned meticulously. The day before the robbery, Halprin

went inside the store to case it. On the day of the robbery, Halprin and three other

escapees walked inside pretending to be customers; two escapees entered disguised


The State of Texas v. Randy Ethan Halprin | F01-00327-T                      Page 1 of 5
State’s Motion to Set Execution Date

                                                                           Supp. App. 058
  Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19        Page 31 of 40 PageID 418

as security guards; and one escapee remained outside hidden in a vehicle to monitor

police radio frequencies, to act as a lookout, and to keep the others updated via two-

way radios. All were armed with stolen firearms.

       The escapees inside the store ushered the employees at gunpoint to the break

room where the men forced them to kneel, facing the wall. After binding the

employees, the escapees stole the employees’ personal belongings, more than

$70,000 in cash, 44 firearms, ammunition, and other equipment.

       A bystander in the parking lot noticed the commotion inside the store and

contacted the police. Officer Hawkins was the first to arrive on the scene. The

lookout soon radioed Halprin and the other escapees inside to warn them that a police

squad car was driving through the parking lot. As the escapees were exiting through

the back of the store, Officer Hawkins pulled in behind the escapees’ getaway

vehicle. And before Officer Hawkins could stop his car or unholster his firearm, the

escapees opened fire on him. Officer Hawkins suffered 11 gunshot wounds fired by

at least five different guns. The escapees then pulled Officer Hawkins from his patrol

vehicle, left him on the pavement, and stole his firearm. Fleeing the scene, the

escapees backed their getaway vehicle over Officer Hawkins and dragged him

several feet. They again escaped before other officers arrived.

       The escapees then rendezvoused and fled to Colorado. This offense and others

led law enforcement to launch a nationwide manhunt for Halprin and his fellow

The State of Texas v. Randy Ethan Halprin | F01-00327-T                    Page 2 of 5
State’s Motion to Set Execution Date

                                                                         Supp. App. 059
  Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19        Page 32 of 40 PageID 419

escapees. Posing as traveling missionaries, they traveled together to a motel and RV

park in Woodland Park, Colorado, where they eventually drew suspicion. Law

enforcement apprehended Halprin at the RV park, and arrested Rivas, Garcia,

Rodriguez, Newbury, and Murphy at nearby locations. Harper committed suicide to

avoid capture.

       Shortly after, Halprin confessed to the robbery.

                                   Procedural History

       Halprin was indicted for the capital murder of Officer Hawkins, and a jury

found him guilty as charged in the indictment. On June 12, 2003, in accordance with

the jury’s answers to the special issues, this Court sentenced Halprin to death.

       Halprin appealed, and on June 29, 2005, the Court of Criminal Appeals

affirmed this Court’s judgment and sentence of death. Halprin v. State, 170 S.W.3d

111, 113 (Tex. Crim. App. 2005).

       While Halprin’s direct appeal was pending, he filed an application for writ of

habeas corpus in this Court. This Court entered findings of fact and conclusions of

law and recommended that habeas relief be denied. The Court of Criminal Appeals

adopted this Court’s findings and conclusions (with some limited exceptions) and

denied habeas relief on March 20, 2013. Ex parte Halprin, WR-77,175-01, 2013 WL

1150018, at *1 (Tex. Crim. App. Mar. 20, 2013) (not designated for publication).




The State of Texas v. Randy Ethan Halprin | F01-00327-T                    Page 3 of 5
State’s Motion to Set Execution Date

                                                                         Supp. App. 060
  Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19          Page 33 of 40 PageID 420

       Halprin then filed a petition for writ of habeas corpus in the U.S. District Court

for the Northern District of Texas, which denied relief on September 27, 2017.

Halprin v. Davis, Civ. A. No. 3:13-CV-1535-L, 2017 WL 4286042, at *1 (N.D. Tex.

Sept. 27, 2017). The Fifth Circuit Court of Appeals affirmed and denied a certificate

of appealability on December 17, 2018. Halprin v. Davis, 911 F.3d 247, 252 (5th

Cir. 2018). To date, Halprin has not filed a petition for writ of certiorari from that

decision.

       In the interim, however, Halprin filed a second petition for writ of habeas

corpus in the U.S. District Court for the Northern District of Texas, and later still,

Halprin filed a motion to stay and abate the proceedings related to his second federal

petition.

                                          Request

       The State respectfully requests that this Court issue an order setting Halprin

for execution on Thursday, October 10, 2019. See generally Tex. Code Crim. Proc.

art. 43.141. Under Texas law, Murphy’s execution may not be set earlier than 91

days after the date this Court enters the order setting the execution date. See id. art.

43.141(c). As of the date the State makes this request, the proposed execution date

is 127 days away. This proposed execution date, then, accommodates the 91-day

rule and allows Murphy a reasonable amount of time to investigate or litigate

potential claims.

The State of Texas v. Randy Ethan Halprin | F01-00327-T                       Page 4 of 5
State’s Motion to Set Execution Date

                                                                           Supp. App. 061
   Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19            Page 34 of 40 PageID 421

       The State has informed Murphy’s counsel, Timothy Gumkowski, of this

potential execution date, and Mr. Gumkowski has expressed no scheduling conflicts

specific to the date.

                                        Conclusion

       The State respectfully requests that this Court issue an order setting Halprin

for execution on Thursday, October 10, 2019.

                                                     Respectfully submitted,

                                                     ____________________
 JOHN CREUZOT                                        BRIAN P. HIGGINBOTHAM
 Criminal District Attorney                          Assistant Criminal District Attorney
 Dallas County, Texas                                State Bar No. 24078665
                                                     Frank Crowley Courts Building
                                                     133 N. Riverfront Boulevard, LB-19
                                                     Dallas, Texas 75207-4399
                                                     (214) 653-3625 | (214) 653-3643 fax
                                                     brian.higginbotham@dallascounty.org

                                  Certificate of Service

       I certify that a true copy of this document was served on Timothy Gumkowski

as counsel for Randy Ethan Halprin. Service was made via electronic service to

tim_gumkowski@fd.org on June 5, 2019.


                                                    ____________________
                                                    Brian P. Higginbotham




The State of Texas v. Randy Ethan Halprin | F01-00327-T                          Page 5 of 5
State’s Motion to Set Execution Date

                                                                               Supp. App. 062
      Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19            Page 35 of 40 PageID 422
                                                                                                 FILED
                                                                                      6/6/2019 3:55 PM
                                                                                        FELICIA PITRE
                                                                                     DISTRICT CLERK
                                                                                   DALLAS CO., TEXAS
                                                                                            LJ DEPUTY
                                       F01-00327-T

 T HE S TATE   OF   T EXAS                     §          IN THE 283rd JUDICIAL
                                               §
 v.                                            §          DISTRICT COURT
                                               §
 R ANDY E THAN H ALPRIN                        §          DALLAS COUNTY, TEXAS



      STATE ’S A MENDED M OTION TO SET EXECUTION D ATE

       THE STATE OF TEXAS, by and through the Criminal District Attorney of Dallas

County, respectfully requests that this Court enter an order setting Thursday,

October 10, 2019 as the execution date for Randy Ethan Halprin. The State submits

this motion to amend and replace the “State’s Motion to Set Execution Date,” which

was filed on June 5, 2019.

       In support, the State presents the following:

                                      Factual History

       Halprin is one of the Texas Seven. On December 13, 2000, he escaped from

the Texas Department of Criminal Justice Connally Unit along with six other

inmates: George Rivas, Larry Harper, Michael Rodriguez, Donald Newbury, Joseph

Garcia, and Patrick Murphy. Together they stole firearms and ammunition from the

prison and made their way to Irving, Texas, where they planned to commit the

robbery of a sporting-goods store on Christmas Eve.




The State of Texas v. Randy Ethan Halprin | F01-00327-T                      Page 1 of 6
State’s Motion to Set Execution Date
                                                                                  Supp. App. 063
  Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19        Page 36 of 40 PageID 423

       The robbery was planned meticulously. The day before the robbery, Halprin

went inside the store to case it. On the day of the robbery, Halprin and three other

escapees walked inside pretending to be customers; two escapees entered disguised

as security guards; and one escapee remained outside hidden in a vehicle to monitor

police radio frequencies, to act as a lookout, and to keep the others updated via two-

way radios. All were armed with stolen firearms.

       The escapees inside the store ushered the employees at gunpoint to the break

room where the men forced them to kneel, facing the wall. After binding the

employees, the escapees stole the employees’ personal belongings, more than

$70,000 in cash, 44 firearms, ammunition, and other equipment.

       A bystander in the parking lot noticed the commotion inside the store and

contacted the police. Officer Hawkins was the first to arrive on the scene. The

lookout soon radioed Halprin and the other escapees inside to warn them that a police

squad car was driving through the parking lot. As the escapees were exiting through

the back of the store, Officer Hawkins pulled in behind the escapees’ getaway

vehicle. And before Officer Hawkins could stop his car or unholster his firearm, the

escapees opened fire on him. Officer Hawkins suffered 11 gunshot wounds fired by

at least five different guns. The escapees then pulled Officer Hawkins from his patrol

vehicle, left him on the pavement, and stole his firearm. Fleeing the scene, the




The State of Texas v. Randy Ethan Halprin | F01-00327-T                    Page 2 of 6
State’s Motion to Set Execution Date

                                                                         Supp. App. 064
  Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19        Page 37 of 40 PageID 424

escapees backed their getaway vehicle over Officer Hawkins and dragged him

several feet. They again escaped before other officers arrived.

       The escapees then rendezvoused and fled to Colorado. This offense and others

led law enforcement to launch a nationwide manhunt for Halprin and his fellow

escapees. Posing as traveling missionaries, they traveled together to a motel and RV

park in Woodland Park, Colorado, where they eventually drew suspicion. Law

enforcement apprehended Halprin at the RV park, and arrested Rivas, Garcia,

Rodriguez, Newbury, and Murphy at nearby locations. Harper committed suicide to

avoid capture.

       Shortly after, Halprin confessed to the robbery.

                                   Procedural History

       Halprin was indicted for the capital murder of Officer Hawkins, and a jury

found him guilty as charged in the indictment. On June 12, 2003, in accordance with

the jury’s answers to the special issues, this Court sentenced Halprin to death.

       Halprin appealed, and on June 29, 2005, the Court of Criminal Appeals

affirmed this Court’s judgment and sentence of death. Halprin v. State, 170 S.W.3d

111, 113 (Tex. Crim. App. 2005).

       While Halprin’s direct appeal was pending, he filed an application for writ of

habeas corpus in this Court. This Court entered findings of fact and conclusions of

law and recommended that habeas relief be denied. The Court of Criminal Appeals

The State of Texas v. Randy Ethan Halprin | F01-00327-T                    Page 3 of 6
State’s Motion to Set Execution Date

                                                                         Supp. App. 065
  Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19          Page 38 of 40 PageID 425

adopted this Court’s findings and conclusions (with some limited exceptions) and

denied habeas relief on March 20, 2013. Ex parte Halprin, WR-77,175-01, 2013 WL

1150018, at *1 (Tex. Crim. App. Mar. 20, 2013) (not designated for publication).

       Halprin then filed a petition for writ of habeas corpus in the U.S. District Court

for the Northern District of Texas, which denied relief on September 27, 2017.

Halprin v. Davis, Civ. A. No. 3:13-CV-1535-L, 2017 WL 4286042, at *1 (N.D. Tex.

Sept. 27, 2017). The Fifth Circuit Court of Appeals affirmed and denied a certificate

of appealability on December 17, 2018. Halprin v. Davis, 911 F.3d 247, 252 (5th

Cir. 2018). To date, Halprin has not filed a petition for writ of certiorari from that

decision.

       In the interim, however, Halprin filed a second petition for writ of habeas

corpus in the U.S. District Court for the Northern District of Texas, and later still,

Halprin filed a motion to stay and abate the proceedings related to his second federal

petition.

                                          Request

       The State respectfully requests that this Court issue an order setting Halprin

for execution on Thursday, October 10, 2019. See generally Tex. Code Crim. Proc.

art. 43.141. Under Texas law, Halprin’s execution may not be set earlier than 91

days after the date this Court enters the order setting the execution date. See id. art.

43.141(c). As of the date the State makes this request, the proposed execution date

The State of Texas v. Randy Ethan Halprin | F01-00327-T                       Page 4 of 6
State’s Motion to Set Execution Date

                                                                           Supp. App. 066
  Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19       Page 39 of 40 PageID 426

is 126 days away. This proposed execution date, then, accommodates the 91-day

rule and allows Halprin a reasonable amount of time to investigate or litigate

potential claims.

       In a prior filing, the State indicated that “the State has informed Halprin’s

counsel, Timothy Gumkowski, of this potential execution date, and Mr. Gumkowski

has expressed no scheduling conflicts specific to the date.” However, in opposition

to the State’s original motion, Halprin attached an email that he sent to the

undersigned counsel. That email was possibly deleted or misfiled in error, because

it appears nowhere in the undersigned counsel’s email inbox. As a result, the

undersigned counsel retracts the statement quoted above. Nevertheless, there being

no stays in effect, there is no legal reason why the Court of Criminal Appeals’s

mandate should not be observed.




The State of Texas v. Randy Ethan Halprin | F01-00327-T                   Page 5 of 6
State’s Motion to Set Execution Date

                                                                       Supp. App. 067
   Case 3:19-cv-01203-L Document 14-1 Filed 06/26/19            Page 40 of 40 PageID 427

                                        Conclusion

       The State respectfully requests that this Court issue an order setting Halprin

for execution on Thursday, October 10, 2019.

                                                     Respectfully submitted,

                                                     ____________________
 JOHN CREUZOT                                        BRIAN P. HIGGINBOTHAM
 Criminal District Attorney                          Assistant Criminal District Attorney
 Dallas County, Texas                                State Bar No. 24078665
                                                     Frank Crowley Courts Building
                                                     133 N. Riverfront Boulevard, LB-19
                                                     Dallas, Texas 75207-4399
                                                     (214) 653-3625 | (214) 653-3643 fax
                                                     brian.higginbotham@dallascounty.org

                                  Certificate of Service

       I certify that a true copy of this document was served on Tivon Schardl

(tivon_schardl@fd.org), Timothy Gumkowski (tim_gumkowski@fd.org), and Paul

Mansur (paul@paulmansurlaw.com) as counsel for Randy Ethan Halprin. Service

was made via electronic service to on June 6, 2019.


                                                    ____________________
                                                    Brian P. Higginbotham




The State of Texas v. Randy Ethan Halprin | F01-00327-T                          Page 6 of 6
State’s Motion to Set Execution Date

                                                                               Supp. App. 068
